—In an action to recover damages for failure to pay pursuant to a personal guarantee, the plaintiff appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated July 7, 1999, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly found that triable issues of fact exist as to whether the defendant should be held personally liable on the guarantee (see, Star Video Entertainment v J & I Video Distrib., 268 AD2d 423; Florence Corp. v Penguin Constr. Corp., 227 AD2d 442). Bracken, J. P., Joy, Thompson, Gold-stein and Feuerstein, JJ., concur.